FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                August 24, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT


 CARL GENE LEE, SR.,

       Petitioner - Appellant,
                                                        No. 10-4047
 v.                                           (D.C. No. 2:09-CV-00709-DAK)
                                                         (D. Utah)
 STATE OF UTAH,

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      Plaintiff-Appellant Carl Gene Lee, Sr., a state inmate proceeding pro se,

seeks a certificate of appealability (“COA”) allowing him to appeal the district

court’s order dismissing his petition for a writ of habeas corpus. Mr. Lee has not

made the necessary “substantial showing of the denial of a constitutional right” to

obtain a COA. 28 U.S.C. § 2253(c)(2); see Slack v. McDaniel, 529 U.S. 473,

483-84 (2000). Therefore, we deny a COA and dismiss the appeal.

      In August 2009, Mr. Lee filed a one-page, handwritten habeas petition

along with almost thirty pages of Utah state court filings and correspondence with

the Utah State Bar and various attorneys. 1 R. 4-31. The district court found the

petition indecipherable, ordered the clerk to mail Mr. Lee forms and instructions
for filing a petition, and instructed Mr. Lee to complete the form petition “in an

organized, concise fashion.” Id. at 32. The court warned Mr. Lee that failure to

comply risked dismissal. Id. Mr. Lee submitted another handwritten letter and

attachments. Id. at 33-36. The court found this submission non-responsive and

dismissed the petition. Id. at 38.

      Mr. Lee appeals, but before exercising jurisdiction over his appeal we must

grant a COA. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537 U.S. 322, 342

(2003). We will issue a COA to appeal a procedural ruling only if the petitioner

shows that “that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and . . . whether the

district court was correct in its procedural ruling.” Slack, 529 U.S. at 484. In his

COA application and brief, Mr. Lee claims that he still does not understand how

to submit a habeas petition without an attorney. Pet. Br. at 2-3. The district court

gave Mr. Lee a reasonable opportunity to remedy the defects in his petition. But

Mr. Lee did not comply with the court’s instructions, and ignored his basic

obligation to provide sufficient facts on which to base a claim. Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).




                                          -2-
     Without any basis to question the district court’s procedural ruling, we

DENY a COA and any other pending motions, and DISMISS the appeal.



                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                       -3-